J-S44008-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 FRANK JAMES GARCIA                        :
                                           :
                     Appellant             :   No. 399 MDA 2020

     Appeal from the Judgment of Sentence Entered January 27, 2020
     In the Court of Common Pleas of Northumberland County Criminal
                Division at No(s): CP-49-CR-0000300-2017


BEFORE: BENDER, P.J.E., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY BENDER, P.J.E.:                    FILED NOVEMBER 18, 2020

      Appellant, Frank James Garcia, appeals from the judgment of sentence

of 72 hours’ to 6 months’ incarceration, and a consecutive year of probation,

imposed after he was convicted, inter alia, of driving under the influence (DUI)

of a controlled substance. Appellant challenges the trial court’s denial of his

pretrial motion to suppress, claiming that the stop of his vehicle was an illegal

detention because it was not supported by probable cause.          After careful

review, we affirm.

      The trial court briefly summarized the facts of Appellant’s case, as

follows:
             On or about January 2, 2017, around 5:45 a.m., Officer
      [Kevin] Rushton of the Point Township Police Department
      observed … Appellant’s vehicle in the Borough of Northumberland
      with headlights that were not illuminating the highway in front of
      the vehicle. The officer conducted a traffic stop as a safety
      concern and for a probable violation of the vehicle code. After the
      officer approached the vehicle and spoke with Appellant, the
J-S44008-20


      officer could smell burnt marijuana emanating from the vehicle.
      Appellant was asked to step out of the vehicle and the officer
      conducted field sobriety tests. Upon conducting those tests, …
      Appellant was arrested for [DUI].

Trial Court Opinion (TCO), 5/5/20, at 1 (unnumbered).           After Appellant’s

arrest, he was transported to the hospital where he consented to a blood draw.

See id.

      On August 30, 2017, Appellant filed a motion to suppress the evidence,

arguing, inter alia, that the stop of his vehicle was illegal. On March 2, 2018,

the trial court conducted a suppression hearing, at which Officer Rushton was

the sole witness.    On April 27, 2018, the court issued an order denying

Appellant’s motion to suppress. He proceeded to a non-jury trial on April 26,

2019. At the close thereof, he was convicted of two counts of DUI, 75 Pa.C.S.

§§ 3802(d)(1)(i) and (d)(2); possession of drug paraphernalia, 35 P.S. § 780-

113(a)(32); driving without a license, 75 Pa.C.S. § 1501(a); and operating a

vehicle with unsafe equipment, 75 Pa.C.S. § 4107(b)(2).           Appellant was

acquitted of possession of marijuana, 35 P.S. § 780-113(a)(31), and driving

without headlights, 75 Pa.C.S. § 4303(a). On January 27, 2020, Appellant

was sentenced to the aggregate term of incarceration and probation set forth

above. He filed a timely notice of appeal, and he complied with the trial court’s

order to file a Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal. The court filed its Rule 1925(a) opinion on May 5, 2020.

      Herein, Appellant states a single issue for our review:

      1. Whether the trial court erred in denying Appellant’s motion to
      suppress evidence when the stopping of Appellant’s vehicle was
      done in violation of his rights under Article 1 Section 8 of the

                                      -2-
J-S44008-20


       Pennsylvania Constitution and under the Fourth Amendment to
       the United States Constitution because it was made without
       probable cause to believe that either Appellant or his vehicle was
       in violation of the Motor Vehicle Code?

Appellant’s Brief at 7 (unnecessary capitalization omitted).

       Preliminarily, we note:

       An appellate court’s standard of review in addressing a challenge
       to the denial of a suppression motion is limited to determining
       whether the suppression court’s factual findings are supported by
       the record and whether the legal conclusions drawn from those
       facts are correct. Because the Commonwealth prevailed before
       the suppression court, we may consider only the evidence of the
       Commonwealth and so much of the evidence for the defense as
       remains uncontradicted when read in the context of the record as
       a whole. Where the suppression court’s factual findings are
       supported by the record, the appellate court is bound by those
       findings and may reverse only if the court’s legal conclusions are
       erroneous.     Where the appeal of the determination of the
       suppression court turns on allegations of legal error, the
       suppression court’s legal conclusions are not binding on an
       appellate court, whose duty it is to determine if the suppression
       court properly applied the law to the facts. Thus, the conclusions
       of law of the courts below are subject to plenary review.

Commonwealth v. Smith, 164 A.3d 1255, 1257 (Pa. Super. 2017) (cleaned

up).

       Here, Appellant challenges the legality of Officer Rushton’s stop of his

vehicle, contending that the officer did not possess the requisite probable

cause that Appellant’s vehicle violated the Motor Vehicle Code (MVC).

       In Pennsylvania, the authority that addresses the requisite cause
       for a traffic stop is statutory and is found at 75 Pa.C.S.[] §
       6308(b), which provides:

          (b) Authority of police officer.—Whenever a police officer
          is engaged in a systematic program of checking vehicles or
          drivers or has reasonable suspicion that a violation of this
          title is occurring or has occurred, he may stop a vehicle,

                                     -3-
J-S44008-20


        upon request or signal, for the purpose of checking the
        vehicle’s registration, proof of financial responsibility,
        vehicle identification number or engine number or the
        driver'’s license, or to secure such other information as the
        officer may reasonably believe to be necessary to enforce
        the provisions of this title.

     75 Pa.C.S. § 6308(b). In Commonwealth v. Feczko, 10 A.3d
1285 (Pa. Super. 2010) (en banc), this Court, consistent with our
     Supreme Court’s clarification of constitutional principles under the
     Fourth Amendment and Article I, Section 8 of the Pennsylvania
     Constitution, stated with respect to § 6308(b):

        In light of our Supreme Court’s interpretation of the current
        language of Section 6308(b), we are compelled to conclude
        that the standards concerning the quantum of cause
        necessary for an officer to stop a vehicle in this
        Commonwealth are settled; notwithstanding any prior
        diversity on the issue among panels of this Court. Traffic
        stops based on a reasonable suspicion: either of criminal
        activity or a violation of the [MVC] under the authority
        of Section 6308(b) must serve a stated investigatory
        purpose.

                                     ***
        Mere reasonable suspicion will not justify a vehicle stop
        when the driver’s detention cannot serve an investigatory
        purpose relevant to the suspected violation. In such an
        instance, “it is encumbent [sic] upon the officer to articulate
        specific facts possessed by him, at the time of the
        questioned stop, which would provide probable cause to
        believe that the vehicle or the driver was in violation of some
        provision of the Code.” [Commonwealth v.] Gleason, …
        785     A.2d      [983,]   989     [(Pa.    2001)]     (citation
        omitted)[, superseded by statute, Act of Sept. 30, 2003,
        P.L. 120, No. 24, § 17 (amending 75 Pa.C.S.[] § 6308(b))].
Id. at 1290–[]91 (emphasis added in Gleason). Accordingly,
     when considering whether reasonable suspicion or probable cause
     is required constitutionally to make a vehicle stop, the nature of
     the violation has to be considered. If it is not necessary to stop
     the vehicle to establish that a violation of the [MVC] has occurred,
     an officer must possess probable cause to stop the vehicle. Where
     a violation is suspected, but a stop is necessary to further



                                     -4-
J-S44008-20


         investigate whether a violation has occurred, an officer need only
         possess reasonable suspicion to make the stop.

Commonwealth v. Salter, 121 A.3d 987, 992–93 (Pa. Super. 2015).

         In this case, Appellant contends that Officer Rushton was required to

have probable cause to stop his vehicle. In support, Appellant notes that, at

the suppression hearing, Officer Rushton testified that he stopped Appellant’s

car because he believed that Appellant’s headlights did not comply with the

lighting requirements set forth in 67 Pa. Code § 175.66(a) and/or (b). See

N.T. Suppression Hearing, 3/2/18, at 5. According to Appellant, “the stopping

of a vehicle for a headlamp violation is not such a violation that would require

further investigation.” Appellant’s Brief at 12. Therefore, Appellant insists

that probable cause was required to validate the stop under this Court’s

holding in Feczko.

         Appellant’s argument is unconvincing.      At the suppression hearing,

Officer Rushton testified that Appellant’s vehicle “had, like, blue lights on the

front of it. And they didn’t seem very bright.” N.T. Suppression Hearing at 5.

The officer testified that he believed Appellant’s headlights did not meet the

requirements of 67 Pa. Code § 175.66 (a) and/or (b). Id. Those provisions

state:

         (a) Condition of lamps and switches. Every required lamp or
         switch shall be in safe operating condition as described in § 175.80
         (relating to inspection procedure).

         (b) Lighting standards. A lamp shall comply with vehicle lighting
         equipment requirements of this title. See Tables II--IV; Chapter
         153 and 75 Pa.C.S. § 4301.



                                        -5-
J-S44008-20



67 Pa. Code § 175.66(a), (b). Other subparts of section 175.66, as well as

section 175.80 and Tables II-IV of section 153, require, inter alia, that

headlights have high beams and low beams, be within a certain range of

candlepower, direct light properly, be a certain color, and “not be so

obstructed by a screen, bar, auxiliary equipment or a device as to obscure,

change the color of or obstruct beam.” 67 Pa. Code §§ 175.66(c), (g); see

also 67 Pa. Code §§ 175.80(9); 67 Pa. Code § 153 Appendix A.

      Given the MVC’s specific requirements for headlights, and the nature of

the violations suspected in this case, we conclude that Officer Rushton was

required to possess only reasonable suspicion to stop Appellant’s vehicle. Our

decision in Salter is instructive.   There, an officer following Salter’s car

observed that the light above his license plate seemed to be out. Salter, 121
A.3d at 994. Notably, the officer “was able to confirm the violation by driving

within 75 feet of [Salter’s] vehicle and turning his headlights off. Once he

turned his headlights off, he indeed confirmed the plate was not illuminated.”
Id.   Accordingly, “[n]othing more was needed to be determined by [the

o]fficer … upon a stop to verify that the plate light was not operating” and,

therefore, probable cause was required to initiate the stop. Id. at 993-94.

      The facts of Salter are distinguishable from the present case. Here,

Officer Rushton testified that as Appellant’s vehicle was driving towards him,

he noticed that Appellant’s headlights appeared to be blue in color and were

not very bright. See N.T. Suppression Hearing at 4-5. However, Appellant’s

vehicle immediately turned right onto a side street, thereby requiring Officer

                                     -6-
J-S44008-20



Rushton to follow the vehicle. See id. at 5. From that vantage point, the

officer could not discern whether the color and/or luminosity of Appellant’s

headlights violated the requirements of the MVC without effectuating a traffic

stop.    Therefore, unlike in Salter, the officer required only reasonable

suspicion to stop Appellant’s vehicle because further investigation was

necessary.

        We further conclude that Officer Ruston possessed reasonable suspicion

to conduct the stop. Our Supreme Court has declared that “under the present

version of [s]ection 6308(b), in order to establish reasonable suspicion, an

officer must be able to point to specific and articulable facts which led him to

reasonably suspect a violation of the [MVC]….” Commonwealth v. Holmes,

14 A.3d 89, 95 (Pa. 2011) (emphasis omitted). Here, Officer Rushton testified

that when he first observed Appellant’s vehicle, it appeared that its headlights

were blue in color and were not illuminating the roadway properly. See N.T.

Suppression Hearing at 5. As the officer followed the vehicle, he “continued

to see that it really wasn’t illuminating much in front of it[,]” which “raised

[the officer’s] suspicion that it was almost a blue … auxiliary lighting, or [that

the headlights] were the improper color.” Id. These facts were sufficiently

specific to demonstrate that Officer Rushton had reasonable suspicion to

believe that Appellant’s headlights violated the MVC.1 Therefore, the officer

____________________________________________


1We add that the Commonwealth entered into evidence a video taken by the
officer’s dashboard camera, which the trial court viewed and “found that the



                                           -7-
J-S44008-20



lawfully stopped Appellant’s vehicle to further investigate, and the trial court

did not err in denying Appellant’s motion to suppress.2

       Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/18/2020




____________________________________________


vehicle[’s] headlights did not illuminate the highway properly….” TCO at 1
(unnumbered). We have likewise viewed the video, and conclude that it
supports the trial court’s factual finding.
2 We recognize that the trial court denied Appellant’s motion to suppress
because it found that Officer Rushton possessed probable cause to support
the stop. While we conclude that probable cause was not required in this case,
this Court is permitted to affirm the trial court “on any valid basis, as long as
the court came to the correct result….” Wilson v. Transport Ins. Co., 889
A.2d 563, 577 n.4 (Pa. Super. 2005) (citations omitted).



                                           -8-